 



Exhibit 10.17

Form
3600-9
(April 2002)   UNITED STATES
DEPARTMENT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT
CONTRACT FOR THE SALE OF MINERAL MATERIALS   FORM APPROVED
OMB No. 1004-O103
Expires: March 31, 2008
Office: NV-050
Contract Number: N-83168

The United States of America, acting through the Bureau of Land Management
(BLM) and you, the purchaser, make this AGREEMENT, under the authority of the
Act of July 31. 1947. 61 Stat. 681, as amended at 30 U.S.C. 601 through 604, and
the regulations at 43 CFR Group 3600.

        Ready Mix, Inc
3430 East Flamingo Suite 100
Las Vegas, NV 89121

We agree: Sec. 1. Contract area. Under the terms and conditions of this
contract, the United States sells to you and you buy the mineral materials
listed in section 2 and contained in the following lands as shown on the map and
mining plan attached to this contract:

                                      County   State   Township   Range  
Section   Aliquot Parts   Meridian   Acreage
Clark [X]
  Nevada   T. 17 S.   R. 58 E.     9     NE1/4SE1/4   MD     40  
 
                                   
Nye [  ]
                                   

Sec. 2. Amount and price of materials. The United States determines the total
purchase price by multiplying the total quantity of each kind of material
designated by the unit price given below, or as changed through reappraisal.

                              QUANTITY   PRICE     KIND OF MATERIALS   (Units
Specified)   PER UNIT   TOTAL PRICE
Sand & Gravel
  200,000 cubic yards   $ 1.08     $ 216,000.00  
Reclamation/Maintenance Fee
  200,000 cubic yards   $ 0.01     $ 2,000.00    
TOTAL
  200,000 cubic yards   $ 1.09     $ 218,000.00  

BLM’s determination of the amount of materials that you have taken under the
contract is binding on you. You may appeal this determination as provided in
section 19. You are liable for the total purchase price, even if the quantity of
materials you ultimately extract is less than the amount shown above. You may
not mine more than the quantity of materials shown in the contract.
Sec. 3. Payments, title, and reappraisals. You may not extract the materials
until you have either paid in advance for them in full $218,000.00, or paid the
first installment of $1 0,900.00. [ ] If you pay in advance, BLM will check this
box and subsections 3(a) through 3(c) do not apply to your contract. You must
pay in fall for all sales of $2,000 or less.
(a) If you pay in installments, you must pay the first installment before BLM
approves the contract.
(b) Once you start removing material, you must pay each subsequent installment
payment monthly in an amount equal to the value of materials removed in the
previous month. Payment must be made by the 15th day following the end of the
month for which you are reporting. You must pay the total purchase price not
later than 60 days before the contract expires.
(c) The United States will retain the first installment as security for your
full and faithful performance and will apply it to the last installment required
to make the total payment equal to the total price given in section 2. The total
purchase price equals the sum of the total quantities removed, multiplied by
their respective unit prices. If you are late making an installment payment, you
must not remove any more material until you have paid. Removing material you
have not paid for is trespass, and for trespass you must pay at triple the
appraised unit price, or at triple the reappraised unit price if BLM has made a
reappraisal. To resume removal operations after you were late making payments,
you must obtain BLM’s written approval.
(d) You receive title to the mineral materials only after you have paid for them
and extracted them.
Sec. 4. Risk of loss. You assume complete risk of loss for all materials to
which you have title. If material covered by this contract is damaged or
destroyed before title passes, you are liable for all loss suffered if you or
your agents are directly or indirectly responsible for the damages. If you are
not responsible for the damage or destruction, you are liable only to the extent
that the loss was caused by your failure to remove the material under the terms
of this contract. You are still liable for breach of contract or any wrongful or
negligent act.
Sec. 5. Liability for damages to materials not sold to you. You are liable for
loss or damage to materials not sold to you if you or your agents are directly
or indirectly responsible for the damage or loss. You are also liable if you
fail to perform under the contract according to BLM’s instructions and the
United States incurs costs resulting from your breach of any contract term or
your failure to use proper conservation practices. If the damage resulted from
willful or gross negligence, you are liable for triple the appraised value of
the damaged or destroyed materials. If the damage or destruction did not result
from willful or gross negligence, you are liable for lesser charges, but not
less than the appraised value of the materials.
Sec. 6. Stipulations and reserved terms. Your rights are subject to the
regulations at 43 CFR Group 3600 and to any stipulations and the mining plan
attached to this contract. [ X ] BLM will check this box if there are
stipulations attached to this contract.
Sec. 7. Notice of operations. You must notify BLM immediately when you begin and
end operations under this contract. If BLM has specified a time frame for
notification, you must comply with that time frame.
Sec. 8. Bonds. (a) You must furnish BLM with a bond in the amount of $71,600.00
as a condition of issuing this contract.
(b) If you do not perform all terms of the contract, BLM will deduct an amount
equal to the damages from the face amount of the bond. If the damages exceed the
amount of the bond, you are liable for the excess. BLM will cancel the bond or
return the cash or U.S. bonds you supplied when you have completed performance
under this contract.
(c) BLM will require a new bond when it finds any bond you furnish under this
contract to be unsatisfactory.
Sec. 9. Assignments. You may not assign this contract without BLM’s written
approval.
Sec. 10. Modification of the Approved Mining or Reclamation Plan. You or BLM may
initiate modification of these plans to adjust for changed conditions, or to
correct any oversight. The conditions for BLM requiring you to modify these
plans, or approving your request for modification are found in the regulations
at 43 CFR 3601-44.

 



--------------------------------------------------------------------------------



 



Sec. 11. Expiration of contract. This contract will expire one year, —months, —
days from its approval date, unless BLM extends the term or renews the contract.
[ ] BLM will check this box if this contract is a renewable competitive
contract.
Sec. 12. Renewal of renewable competitive contract. BLM will renew your contract
if you apply in writing no less than 90 days before your renewable competitive
contract expires and you meet the conditions in the regulations at 43 CFR
3602.47.
Sec. 13. Violations: and cancellations.(a) If you violate any terms or
provisions of this contract, BLM may cancel your contract, following the
regulations at 43 CFR 3601.60 et seq, and recover all damages suffered by the
United Stales, including applying any advance payments you made under this
contract toward the payment of the damages.
(b) If you extract any mineral materials sold under this contract after the
contract has expired or been cancelled, you have committed, and may be charged
with, willful trespass.
Sec. 14. Responsibility for damages suffered or costs incurred by the United
States. If you, your contractors, subcontractors or employees breach this
contract or commit any wrongful or negligent act, you are liable for any
resulting damages suffered or costs incurred by the United States. You must pay
the United States within 30 days after receiving a written demand from BLM.
Sec. 15. Extensions of time. BLM may grant you an extension of time in which to
comply with contact provisions under the regulations at 43 CFR 3602.27. For
contracts with terms over 90 days, you must apply in writing no less than 30 or
more than 90 days before your contract expires. For contracts with terms of
90 days or less you must apply no later than 15 days before your contract
expires.
Sec. 16. Time for removing personal property. You have 90 days (not to exceed
90) from the date this contract expires to remove your equipment, improvements,
and other personal property from United States lands or rights-of-way. You may
leave in place improvements such as roads, culverts, and bridges if BLM
consents. Any property remaining after this period ends becomes the property of
the United Slates, but you will remain liable for the cost of removing it and
restoring the site.
Sec. 17. Equal opportunity clause. The actions you take in hiring must comply
with the provisions of Executive Order No. 11246 of September 24, 1965. as
amended, which describe the non-discrimination clauses. You may bet a copy of
this order from BLM.
Sec- 18. Effective date. This contract becomes effective as indicated below. [ ]
If this contract becomes effective on the date BLM signs the contract, BLM will
check this box.
[ X ] If this contract becomes effective only after certain conditions are met,
BLM will check this box, list the conditions below, and indicate the effective
date.
Sec. 19. Appeal. You may appeal any decision that BLM makes in regard to this
contract under parts 4 and 1840 of Title 43 of the Code of Federal Regulations.
The following parties have executed this contract as of:

             
PURCHASER
      UNITED STATES OF AMERICA    
 
      -s- ILLEGIBLE [p75089p7508904.gif]    
Ready Mix, Inc.
           
 
     
 
   
(Individual or Firm Name)
      (Authorized Officer)    
3430 East Flamingo, Suite 100, Las Vegas, NV 89121
           
 
                    -s- ILLEGIBLE [p75089p7508905.gif]    
 
(Address)
      (Title)    
 
           
(702) 433-2090
           
(Phone Number)
                    5-24-07    
 
      (Date)    
 
           
-s- ILLEGIBLE [p75089p7508906.gif]
           
(Signature)
             
If you are a corporation, affix corporate seal here.
      Effective date of contract is April 28, 2007    

Title 18 U.S.C. Section 1001. makes it a crime for any person knowingly or
willfully to make to any department or agency of the United States any false,
fictitious or fraudulent statements or representations as to any matter within
its jurisdiction, subject to a fine of up to $10,000 and imprisonment up to
5 years.
NOTICE
The Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.) requires us to
inform you that: BLM is collecting this information to process your application
and effect a binding contract. BLM will use this information to identify and
communicate with applicants. You must respond to this request to get a benefit.
A federal agency may not conduct or sponsor, and you are not required to respond
to, an information collection which does not have a currently valid OMB control
number.
Authority: 30 U.S.C. 601 et seq.; 43 CFR 3600
Principal Purpose: BLM uses this information to identify the parties entering
into contracts for disposing of mineral materials.
Routine Uses: BLM will transfer this information from the record or the record
itself to appropriate federal, state, local, or foreign agencies, when relevant
to criminal, civil, or regulatory investigations or prosecutions.
Effect Of Not Providing Information: If you do not provide this information to
BLM, we will not be able to process your application for a contract.
BLM estimates the public reporting burden for this form at an average of 30
minutes per response, including the time for reviewing instructions, gathering
and maintaining data, and completing and reviewing the form. Direct comments
regarding the burden estimate or any other aspect of this form to U.S.
Department of the interior, Bureau of Land Management, Bureau Clearance Officer,
(1004-0103), 1849 C St., NW., Mail Ston 400 IS Washington D.C., [ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



12. Backhauling of any materials and/or debris into any community pit is not
allowed. The backhauling of materials and/or debris into a community pit by the
Purchaser, his contractors, subcontractors, or their employees will be cause for
the Authorized Officer to immediately order the suspension and/or cancellation
of all operations of the Purchaser under all contracts held within the Las Vegas
District and issue a Notice of Trespass. Purchaser will be liable for all costs
of removal of the backhaul materials.
13. Machinery will be kept on the pit floor to the extent possible. All
stockpiles and waste rock piles will be kept at as low an angle to the horizon
as possible to reduce visual impacts. No unnecessary equipment or vehicles will
be kept on site. Except for stockpiles of processed material, the pit floor will
be kept reasonably level and uniform during the term of the contract.
14. When antiquities or other cultural objects of historic or scientific
interest, including, but not limited to, historic or prehistoric ruins, human
remains, artifacts or vertebrate fossils, are discovered during the mining
operation, all operations will cease immediately. The cultural items will be
left intact and immediately brought to the attention of the Authorized Officer
in order that the cultural resource can be inspected, documented and/or
salvaged.
15. Asphalt hot plants, concrete batch plants, materials recycling plants and
water wells are not allowed within any community pit unless approval is granted
in writing by the Authorized Officer. All other types of plants not specifically
for the sole purpose of mining, crushing and/or loading mineral materials are
not allowed.
16. Night watchmen, mobile homes, recreational vehicles, non-operational
vehicles, storage areas, repair areas, salvage areas, and all other persons,
animals, materials and/or equipment not directly related to the mining,
processing, and/or hauling of mineral materials are not allowed within any
community pit unless approval is granted in writing by the Authorized Officer.
17. All mining, processing, hauling, and storage activities shall be confined to
the minimum area necessary. This area shall be delineated by the Authorized
Officer and will not exceed ten (10) square feet per cubic yard of material
purchased with the exception that all Purchasers will be allowed a minimum area
of 10,000 square feet. Purchaser shall clearly mark the exterior boundaries of
the activity area prior to the commencement of any surface disturbing
activities. All activities, directly or indirectly associated with this
contract, must be conducted within the boundaries of this area.
18. Purchaser must display a permanent identification sign in the activity area
showing the Purchaser’s name, address, and telephone number. Each Permittee is
required to possess and display at the disposal site a current copy of the
Mineral Material Sale Contract issued by this office.
19. Purchaser will furnish this office with a monthly report of mineral
materials removed under this contract (see Attachment “B”). These copies must be
furnished monthly and must be itemized, including operator name and volume of
materials, all sales on site to other sand and gravel operators. They are due in
this office (Las Vegas District Office) not later than the 10th of each month,
or the first business day thereafter if the 10th falls on a weekend or holiday.
The Authorized Officer may also require the Purchaser to submit certified copies
of its community pit mining records showing the names, addresses, and telephone
numbers of buyers, quantities of materials sold, and dates of deliveries.
Submission of erroneous records will constitute grounds for the suspension
and/or cancellation of this contract and the suspension of sales of mineral
materials contracts for up to one year. This office may also refuse to issue any
future contracts without an adequate performance bond. If contract length is
less than thirty (30) days then Attachment “B” must be submitted within five
(5) days of the contract expiration date. A new contract will not be issued
without all required submissions of Attachment “B”. Attachment “B” must be
signed and dated upon completion of the form.
20. Permittee’s who have purchased or anticipate an annual production volume
greater than 15,000 cubic yards of material, will be required to provide the BLM
with a pre- disposal and post-disposal survey of the site. Any person or company
suspected of unauthorized removal of material exceeding 15,000 c.y. will also be
required to provide a survey. The survey may be either an aerial or land survey.
If a land survey is performed, it must be completed by a surveyor registered in
the State of Nevada. If the operator refuses to conduct a survey, the Authorized
will suspend sales for a thirty (30) day period, and the BLM will conduct a
survey. The resulting costs will be billed to the operator as an administrative
cost, which must be paid prior to continued sales. Any trespass established by a
BLM survey, in such cases, will be considered willful. The operator will be
charged willful damages and sales will be terminated.

 



--------------------------------------------------------------------------------



 



N-83168 04/28/07
General Stipulations
1. “Purchaser” means any person, corporation, partnership, association, Federal
agency, State agency, local agency, municipality, or other entity that has been
issued a community pit purchaser identification number (CPPIN) by the Las Vegas
District Office. Customers may obtain contracts and/or free use permits under
any name they choose. However, related business ventures will be required to
utilize the same CPPIN and will not be viewed as separate Purchasers.
2. “Authorized Officer” means the Las Vegas District Manager or his duly
appointed representative.
3. Purchaser will conform to all Federal. State of Nevada, County, and Local
laws, ordinances and regulations. Purchaser will acquire all permits, variances,
easements, etc. required to operate within the pit. All operators will be
required to obtain an OPERATING PERMIT with CONDITIONS for a NON-MAJOR VARIOUS
LOCATION NON-METALLIC MINERAL PROCESSING FACILITY from the Clark County Health
District, prior to any surface disturbing activities. The operators will carry
out any monitoring requirements and pay any off-set fees imposed by the permit.
Purchaser will provide copies of permits, variances, etc. to the Authorized
Officer upon request. Failure to conform to all laws, ordinances and regulations
or to acquire all required permits, variances and easements will result in the
suspension of this contract for a period deemed appropriate by the Authorized
Officer.
4. Firearms may not be possessed within the boundaries of any community pit,
either openly or under concealment, except by an officer, agent or employee of
the United States, a State, or a political subdivision thereof, who is
authorized by law to engage in law enforcement activities. Possession or use of
a firearm within a community pit will result in the revocation or cancellation
of this contract. Future sales may also be denied.
5. Purchaser shall notify the Authorized Officer within one (1} working day of:
movement of equipment into the pit, commencement of operations, termination of
operations, and removal of equipment from the pit.
6. As provided by 43 USC 1732. Sec. 302, the Authorized Officer may order an
immediate temporary suspension of this contract prior to a hearing or final
administrative finding if he determines that such a suspension is necessary to
protect health, safety or the environment. Where other applicable law (i.e.
MSHA, NDOSHE) contains specific provisions for suspension, revocation or
cancellation the provisions of such law shall prevail.
7. If the Purchaser violates any provisions of this contract, the Authorized
Officer through written notice, has the option of refusing to issue any
additional material contracts to the Purchaser; or suspending further operations
of Purchaser under this contract, except operations necessary to remedy any
violations. If purchaser fails to remedy all violations within thirty (30) days
after receipt of a suspension notice, the Authorized Officer may, by written
notice, cancel the existing contract and take appropriate action to recover all
damages suffered by the Government from the violations, including application of
any advance payments or performance bonds toward payment of damages.
8. Extraction, under this contract, means materials which have been processed to
a final product and stockpiled for removal. Materials stockpiled in this manner
become the personal property of the permittee only after they have been paid
for.
9. The Purchaser shall be liable for any damages, cost or expense incurred by
the Government arising out of operations under this contract whenever damage,
cost or expense results from breach of contract or wrongful or negligent act of
Purchaser, his contractors, subcontractors, or their employees. The Purchaser
shall pay the Government for the damage, cost or expense within thirty (30) days
of a written demand by the Authorized Officer. Failure to make payment within
this period will result in the suspension of all sales to the Purchaser until
payment is received.
10. Upon contract termination. Purchaser will remove or dispose of all waste,
which has accumulated in the contract area as a result of the mining operation,
to a public sanitary landfill or other proper disposal area. The term “waste”,
as used herein, includes, but is not limited to, garbage, human waste, trash,
petroleum products and equipment. The purchaser shall have the right within
thirty (30) days after expiration of the time for extraction and removal of
minerals, if not in default, to remove his/her equipment, improvements, or other
personal property from Government lands or rights-of-way. Any improvements such
as road surfacing, culverts and bridges which have become a permanent part of a
Government road shall not be removed. Equipment, improvements or other personal
property, including stockpiled materials as described in Stipulation #8, above,
remaining on Government lands and rights-of-way at the end of the thirty
(30) day removal period shall become the property of the Government.
11. Purchaser will avoid disturbing or removal of section corners, bench marks,
monuments, or other survey markers. Where excavation or road building may
require removal or relocation of these items, the Authorized Officer will be
contacted thirty (30) days prior to removal or relocation for special
instructions.

 



--------------------------------------------------------------------------------



 



21. If a tortoise is in imminent danger with immediate death or injury likely
(such as from an approaching vehicle or equipment), and the tortoise has been
given the opportunity to move but has withdrawn in its shell and is not moving,
onsite personnel may capture the tortoise and place it in a clean, unused
cardboard box or similar container. Clark County’s tortoise pick-up service will
be notified immediately (593-9027). The contained tortoise will be held in the
shade or temperature controlled environment until removed by the pick-up
service.
22. Prior to starting operations each day, the permittee will make an inspection
of the operating area. This inspection is to determine if any desert tortoises
are present.
23. Vertical cuts of three (3) feet or greater will be graded to a horizontal to
vertical slope ratio of three to one (3 to 1) upon termination of the mining
operation.
24. Migratory birds- The proponent must comply with the Migratory Bird Treaty
Act and avoid potential impacts to protected birds within the project area. The
following measures describe the most effective measures to avoid impacts:
a) To prevent undue harm, habitat-altering projects or portions of projects
should be scheduled outside bird breeding season. In upland desert habitats and
ephemeral washes containing upland species, the season generally occurs between
March 15th — July 30th. In riparian and higher elevation areas, breeding season
generally occurs between March 1st–August 30th.
b) If a project that may alter any breeding habitat has to occur during the
breeding season, then a qualified biologist must survey the area for nests prior
to commencement of construction activities. This shall include burrowing and
ground nesting species in addition to those nesting in vegetation. If any active
nests (containing eggs or young) are found, an appropriately-sized buffer area
must be avoided until the young birds fledge.
25. An encounter with a Gila Monster during operational activities require
adherence to the following protocols.
a) Any encounters during project construction must be reported immediately to
the Nevada Division of Wildlife at (702) 486-5127.
b) Live Gila monsters found in harms way on the construction site will be
captured and detained in a cool, shaded environment (£85 degrees F) by the
project biologist trained in handling venomous reptiles until a NDOW biologist
can arrive for documentation purposes. A clean 5-gallon plastic bucket w/ a
secure, ventilated lid; an 18”x 18”x 4” plastic sweater box w/ a secure, vented
lid; or, a tape-sealed cardboard box of similar dimension may be used for safe
containment. Written information identifying mapped capture location, date,
time, and circumstances (e.g. biological survey or construction) and habitat
description (vegetation, slope, aspect, substrate) will also be provided to
NDOW.
c) Injuries to Gila monsters may occur during excavation, road-grading, or other
construction activities. In the event a Gila monster is injured, it should be
transferred to a veterinarian proficient in reptile medicine for evaluation of
appropriate treatment. Rehabilitation or euthanasia expenses will not be covered
by NDOW. However, NDOW will be immediately notified during normal business
hours. If an animal is killed or found dead, the carcass will be immediately
frozen and transferred to NDOW with a complete written description of situation
circumstances, habitat, and mapped location.
d) Should NDOW be delayed to assist, biological personnel on site may be
requested to remove and release the Gila monster out of harms way. Should NDOW
not be immediately available to respond for photo-documentation, a 35mm camera
will be used to take good quality photographs of the Gila monster in situ at the
location of live encounter or dead salvage. The pictures, preferably on slide
film, will be provided to NDOW and will include:
1. Encounter location (landscape overview with Gila monster in clear view)
2. A clear overhead shot of the entire body with a ruler next to it for scale
(Gila monster should fill camera’s field of view)
3. A clear, overhead close-up of the head (head should fill camera’s field of
view).

 



--------------------------------------------------------------------------------



 



26. Noxious Weeds –
1. The operator/permittee shall be responsible for controlling all undesirable
invading plant species (including listed noxious weeds and other invasive plants
identified as undesirable by federal, state or local authorities) within the
boundaries of their authorization area and Bureau- authorized ancillary
facilities (e.g. access and utility corridors), including all operating and
reclaimed areas, until revegetation activities have been deemed successful and
responsibility released by the authorized officer. Control standards and
measures proposed must conform to applicable state and federal regulations.
2. The operator shall use weed free seed for reclamation and for other organic
products for erosion control, stabilization, or revegetation (e.g. straw bales,
organic mulch) must be certified weed free. According to Nevada law (NRS
587.111), “all seed shipped to or sold within Nevada is to be free of noxious
weed seeds”.
3. Prior to any application of herbicide on public lands the operator shall have
a current Pesticide Use Permit that outlines application methods, rates, weather
constraints and the specific dates of applications. Stipulation 3 — The project
proponent will coordinate project activities with the BLM Weed Coordinator
(702-515-5000) regarding any proposed herbicide treatment. The project proponent
will prepare, submit, obtain and maintain a pesticide use proposal (PUP) for the
proposed action. Weed treatments may include the use of herbicides, and only
those herbicides approved for use on Public lands by the BLM.
4. The operator/permittee is responsible for ensuring that all project related
vehicles and equipment arriving at the site (including, but not limited to,
drill rigs, dozers, support vehicles, pickups and passenger vehicles, including
those of the operator, any contractor or subcontractor and invited visitors) do
not transport noxious weeds onto the project site. The operator shall ensure
that all such vehicles and equipment that will be traveling off constructed and
maintained roads or parking areas within the project area have been power
washed, including the undercarriage, since their last off road use and prior to
off road use on the project. When beginning off road use on the project, such
vehicles and equipment shall not harbor soil, mud or plant parts from another
locale. Depending on the site setting such as remoteness, or other site
condition, the operator may be required to have an on-site wash area identified
and readily available. If a noxious weed infestation is known or later
discovered on the project site, project related vehicles or equipment that have
traveled through such an infestation shall be power washed including the
undercarriage prior to leaving the site, at an established, identified wash
area. Wash water and sediment shall be contained in an adjacent settling basin.
Should any vegetation emerge in the wash area or settling basin, it will be
promptly identified and appropriately controlled if found to be an undesirable
invasive plant.
5. Should undesirable invasive plants become established on developed areas
prior to reclamation reshaping; appropriate measures will be taken to ensure
that the invasive plants are eradicated prior to reclamation earthwork. Should
undesirable invasive plants become established on reshaped areas prior to
reclamation seeding; appropriate measures will be taken to ensure that invasive
plants are eradicated prior to seeding the site.

 